DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/076,039 filed 10/21/2020. Claims 1-20 are pending in the office action.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
As per claim 1: 
replaces “using a processor” with -- using the one or more processors – (refers to line 2).
line 7, before “at least one die” inserts -- selection -- (refers to line 5).
As per claim 11: 
replaces “using a processor” with -- using the  processor – (refers to line 2).
line 5, before “at least one die” inserts -- selection -- (refers to line 3).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 11, recited the phrase “using a predictive modeling module” which is lacks antecedence basic because “a predictive modeling module” have not being introduced in the previous limitations. The Applicant’s specification, paragraph [0020], and as well as dependent claims 6-7 and 16-17, defined “a predictive modeling module” that neural network training that required the data input and result output. However, one of ordinary skill in the art would not be able to determine what is/are input(s) in the previous steps/limitations to be use to have a predictive modeling module for using it.
Moreover, claims 1 and 11 also recited “at least one test condition” which is floating, but it does not tie or use to any the followed claim limitations.
Claims 2-10 and 12-20 are also rejected because are depended directly or indirectly from claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keswick (U.S. Pub. 2007/0250800) in view of Liao et al., (U.S. 2013/0033277) further in view of Baskaran et al., (U.S. Pub. 20190050040).
With respect to claims 1 and 10: Keswick teaches a method and a system configured for designing a discrete device product (‘800, fig. 2), the system comprising: 
one or more hardware processors configured by machine-readable instructions (‘800, par. 113) to: 
use a first interface generated by a computing device, receive from a user a selection of at least one die and at least one test condition (‘800, fig. 2, timing and function verification 60 (i.e., test condition), including test bench creation and STA script generation, fig. 3, GUI 110, fig. 6, 405, 410, 420, 425, 435, 440, … etc., fig. 10, par. 38, 69, and 82, wherein the user select a die based on recommended die or a user specified die); 
generate, using a processor, a product die configuration using the (selection) at least one die (‘800, fig. 2, modeling tool 34, base die recommend 26, par. 69-72, a configuration of the package and die is generated, fig. 10, die specification window 625, die indicator 627, fig. 13 and fig. 15, show die configuration); 
generate, using a processor, a graphic design system file using a graphic design system module with the product die configuration (‘800, fig. 13 and fig. 15, graphic design file is generated); 

generate, using a processor, one or more datasheet characteristics of the discrete device product using the product simulation module (‘800, par. 42, wherein information for inclusion in a datasheet is generated, which includes information based on the design including timing diagram); 
provide, using a processor, the one or more datasheet characteristics to a datasheet formation module (‘800, par. 42, wherein the information is provide to a datasheet tool); 
generate, using a processor, product datasheet for the discrete device product using the graphic design system file, the package bonding diagram, and the one or more datasheet characteristics (‘800, par. 42, wherein datasheet is generated based on the chip design and timing diagram); and 
using a second interface generated by a computing device, provide access to the graphic design system file, the package bonding diagram, and the product datasheet to the user (‘800, fig. 8-15, and par. 42 and 76, wherein the data is provided to the user through different windows or interfaces).
Keswick does not explicitly teaches: generate, using a processor, a product SPICE model corresponding with the product die configuration with a product SPICE model generating module; and provide, using a processor, the product SPICE model to a product simulation module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keswick and Liao because it would only involve simple substitution of the method of design verification taking into account thermal and stress factors using SPICE models as taught by Liao with the design verification as taught by Keswick, yielding the predictable results of improved simulation accuracy to ensure design requirements are met, thereby increasing yield and saving costs.
Keswick and Liao do not explicitly teaches using a predictive modeling module to generate die configuration and package configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keswick and Liao and Baskaran using Baskaran’s Al architecture circuitry is able to learn to identify different workloads and learn the limits of power consumption, thermal dissipation then tune/adjust the operational parameter for die of Keswick and Liao to improve (e.g., optimize) performance under the circumstances without exceeding the power development for the system (‘040, par. 26).

With respect to claims 2 and 12: Keswick and Liao and Baskaran teach where the system is further configured to: receive a selection of a package type, include the package in the product die configuration, select a die SPICE model corresponding with the one or more die, and select a package SPICE model corresponding with the package type for generating the product SPICE model with the product SPICE model generating module.
With respect to claims 3 and 13: Keswick and Liao and Baskaran teach wherein the predictive modeling module comprises a back propagated model and the back propagated model is used to predict one or more electrical performance parameters of the discrete device product (‘040, par. 26 and par. 32, power consumption and thermal dissipation).
With respect to claims 4 and 14: Keswick and Liao and Baskaran teach wherein the predictive modeling module comprises a back propagated model and the back propagated model is used to predict a die dimension, gate pad location, or gate runner (‘040, par. 23 and par. 54, package size/dimension).
With respect to claims 5 and 15: Keswick and Liao and Baskaran teach wherein the predictive modeling module comprises a back propagated model generated by fitting data from previous discrete device products (‘040, par. 32, analyzes a static (i.e., current) modeling for operating the multi-die package).
With respect to claims 6 and 16: Keswick and Liao and Baskaran teach wherein the predictive modeling module comprises a back propagated model generated by a neural network training using data from previous discrete device products (‘040, par. 26 and par. 32, neural network learning based on the history model).
With respect to claims 7 and 17: Keswick and Liao and Baskaran teach wherein the neural network comprises two input neurons, three densely connected hidden layers comprising rectified linear network unit neurons, and an output layer of linearly activated neurons (‘040, par. 26 and par. 32, the machine learning model and/or neural network learning carried two input neurons, three densely connected hidden layers comprising rectified linear network unit neurons, and an output layer of linearly activated neurons).
With respect to claims 10 and 20: Keswick and Liao and Baskaran teach wherein the build diagram system module uses a virtual clip to generate the package bonding diagram (‘800, fig. 8-15).

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keswick (U.S. Pub. 2007/0250800) in view of Liao et al., (U.S. 2013/0033277) further in view of Baskaran et al., (U.S. Pub. 20190050040) and further in view of Kukai et al., (U.S. Pat. 9,286,421).
With respect to claims 8-9 and 18-19: Keswick and Liao and Baskaran do not explicitly teaches wherein the graphic design system module uses a native/generic parameterized layout cell (PCELL).
Kurkai teaches EDA design tool for IC design/PCB package implementation including one or more corresponding simulation representation by using one or more simulation profiles. A simulation profile may include the selection or identification of electronic design components (e.g., nets, net segments, other circuit components, etc.), one or more parameter values of one or more parameters for circuit components (e.g., parameterized cells) or for subsequent analyses or simulations (e.g., various parameters for simulations or analyses), analysis or simulation input (e.g., currents, voltages, etc.) (421, col. 21, ll. 40-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keswick and Liao and Baskaran and Kurkai to have a simulation profile may include the selection or identification of electronic design components, one or more parameter values of one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851